THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT ("SUBSCRIPTION AGREEMENT") RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT
OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

SUBSCRIPTION AGREEMENT

TO: Black Hawk Exploration (the "Company")
8391 Beverly Blvd., # 305
Los Angeles, CA
90048

Purchase of Shares

Subscription

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, (the "Subscriber") hereby irrevocably subscribes
for and agrees to purchase shares (each a "Share" and collectively the
"Shares"), with a price per Share of USD $0.70 (such subscription and agreement
to purchase being the "Subscription"), for an aggregate purchase price of
USD$_____________ (the "Subscription Proceeds"). On the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, the Company hereby irrevocably agrees to sell the Shares to the
Subscriber. Subject to the terms hereof, the Subscription will be effective upon
its acceptance by the Company. Payment The Subscription Proceeds must accompany
this Subscription and shall be paid by cashiers cheque or bank draft payable to
the order of Clark Wilson, LLP, drawn in U.S. funds on a Canadian bank or on a
U.S. bank that is reasonably acceptable to the Company or, at the Subscriber's
option, by wire transfer, to:

Clark Wilson LLP

Suite 800

885 West Georgia Street,

Vancouver, British Columbia

Canada V6C 3H1.

Page 1

_______________________________________________________________________________________________________

Wire Transfer Instructions are as follows:

HSBC BANK USA

ONE HSBC CENTER

BUFFALO, NEW YORK 14203

ABA NO.: 021 001 088
SWIFT CODE: MRMDUS33
ACCOUNT NO.: 000050881



For further credit to:

HSBC BANK CANADA

885 WEST GEORGIA STREET

VANCOUVER, BRITISH COLUMBIA

CANADA V6C 3G1

ACCOUNT NAME: CLARK WILSON LLP

U.S. TRUST ACCOUNT NO.: 491689-002

TRANSIT NO.: 10020

BANK CODE: 16
SWIFT NO.: HKBCCATT

PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE YOUR NAME AND
OUR FILE NUMBER 27519-0001/EPM

The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement. The
Company is entitled to treat the Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and a certificate
representing the Shares has been issued to the Subscriber. Documents Required
from Subscriber The Subscriber must complete, sign and return to the Company an
executed copy of this Subscription Agreement and an executed copy of the
Accredited Investor Questionnaire attached to this Agreement as Exhibit "A" (the
"Questionnaire"). The Subscriber shall complete, sign and return to the Company
as soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, the OTC
Bulletin Board and applicable law. Closing Closing of the offering of the Shares
(the "Closing") shall occur on or before May 30, 2007, or on such later date as
may be determined by the Company (the "Closing Date").

Page 2

_______________________________________________________________________________________________________

Acknowledgements of Subscriber The Subscriber acknowledges and agrees that:
 a. none of the Shares have been or, except as otherwise expressly set forth in
    this Agreement, will be registered under the 1933 Act, or under any state
    securities or "blue sky" laws of any state of the United States, and, unless
    so registered, may not be offered or sold in the United States or, directly
    or indirectly, to U.S. Persons, as that term is defined in Regulation S
    under the 1933 Act ("Regulation S"), except in accordance with the
    provisions of Regulation S, pursuant to an effective registration statement
    under the 1933 Act, or pursuant to an exemption from, or in a transaction
    not subject to, the registration requirements of the 1933 Act and in each
    case only in accordance with applicable state securities laws;
 b. other than as set out herein, the Company has not undertaken to, and will
    have no obligation to, register any of the Shares under the 1933 Act or any
    other securities legislation;
 c. it has received and carefully read this Subscription Agreement;
 d. by completing the Questionnaire, the Subscriber is representing and
    warranting that the Subscriber is not a resident of the United States and
    that the subscriber is an "Accredited Investor", as that term is defined in
    National Instrument 45-106, as adopted by the British Columbia Securities
    Commission;
 e. no prospectus or offering memorandum within the meaning of the securities
    laws has been delivered to, summarized for or seen by the Subscriber (and,
    if applicable, others for whom it is contracting hereunder) in connection
    with the Offering and the Subscriber (and, if applicable, others for whom it
    is contracting hereunder) is not aware of any prospectus or offering
    memorandum having been prepared by the Company;
 f. the decision to execute this Subscription Agreement and acquire the Shares
    hereunder has not been based upon any oral or written representation as to
    fact or otherwise made by or on behalf of the Company, and such decision is
    based entirely upon a review of information (the adequacy of which is hereby
    acknowledged) about the Company that is available to any member of the
    public on the EDGAR database maintained by the U.S. Securities and Exchange
    Commission (the "SEC") at www.sec.gov;
 g. it has not received, nor has it requested, nor does it have any need to
    receive, any offering memorandum (as defined in or contemplated by
    applicable securities legislation) or any other document (other than
    financial statements or any other continuous disclosure documents, the
    contents of which are prescribed by statute or regulation) describing the
    business and affairs of the Company which has been prepared for delivery to,
    and review by, prospective subscribers in order to assist them in making an
    investment decision in respect of the Shares, and it has not become aware of
    any advertisement including, by way of example and not in limitation,
    advertisement in any printed media of general and regular circulation or on
    radio or television with respect to the distribution of the Shares;
 h. it and its advisor(s) have had a reasonable opportunity to ask questions of
    and receive answers from the Company in connection with the sale of the
    Shares hereunder, and to obtain additional information, to the extent
    possessed or obtainable by the Company without unreasonable effort or
    expense;

    Page 3

    _______________________________________________________________________________________________________

 i. the books and records of the Company were available upon reasonable notice
    for inspection, subject to certain confidentiality restrictions, by the
    Subscriber during reasonable business hours at its principal place of
    business and that all documents, records and books in connection with the
    sale of the Shares hereunder have been made available for inspection by him
    and his attorney and/or advisor(s);
 j. all information which the Subscriber has provided to the Company is correct
    and complete as of the date the Subscription Agreement is signed, and if
    there should be any change in such information prior to this Subscription
    Agreement being executed by the Company, the Subscriber will immediately
    provide the Company with such information;
 k. the Company is entitled to rely on the representations and warranties of the
    Subscriber contained in this Subscription Agreement and the Subscriber will
    hold harmless the Company from any loss or damage it or they may suffer as a
    result of the Subscriber's failure to correctly complete this Subscription
    Agreement;
 l. the Company has advised the Subscriber that the Company is relying on an
    exemption from the requirements of the regulatory authorities in Canada
    requiring that the Company provide the Subscriber with a prospectus and sell
    the Shares to the Subscriber through a person registered to sell securities
    under the securities laws of the Canadian Province where the Subscriber
    resides and, as a consequence of acquiring the Shares pursuant to this
    exemption, certain protections, rights and remedies provided by the
    securities laws of that Canadian Province, including statutory rights of
    rescission or damages, will not be available to the Subscriber;
 m. the Subscriber has not acquired the Shares as a result of, and will not
    itself engage in, any "directed selling efforts" (as that term is defined in
    Regulation S) in the United States in respect of the Shares which would
    include any activities undertaken for the purpose of, or that could
    reasonably be expected to have the effect of, conditioning the market in the
    United States for the resale of the Shares; provided, however, that the
    Subscriber may sell or otherwise dispose of the Shares pursuant to
    registration thereof under the 1933 Act and any applicable state and
    provincial Shares laws or under an exemption from such registration
    requirements;
 n. the Subscriber will indemnify and hold harmless the Company and, where
    applicable, its respective directors, officers, employees, agents, advisors
    and shareholders from and against any and all loss, liability, claim, damage
    and expense whatsoever (including, but not limited to, any and all fees,
    costs and expenses whatsoever reasonably incurred in investigating,
    preparing or defending against any claim, lawsuit, administrative proceeding
    or investigation whether commenced or threatened) arising out of or based
    upon any representation or warranty of the Subscriber contained herein or in
    any document furnished by the Subscriber to the Company in connection
    herewith being untrue in any material respect or any breach or failure by
    the Subscriber to comply with any covenant or agreement made by the
    Subscriber to the Company in connection therewith;
 o. the statutory and regulatory basis for the exemption from U.S. registration
    requirements claimed for the offer of the Shares, although in technical
    compliance with Regulation S, would not be available if the offering is part
    of a plan or scheme to evade the registration provisions of the 1933 Act or
    any applicable state or provincial securities laws;

    Page 4

    _______________________________________________________________________________________________________

 p. the Subscriber has been advised to consult the Subscriber's own legal, tax
    and other advisors with respect to the merits and risks of an investment in
    the Shares and with respect to applicable resale restrictions, and it is
    solely responsible (and the Company is not in any way responsible) for
    compliance with:
     i.  any applicable laws of the jurisdiction in which the Subscriber is
         resident in connection with the distribution of the Shares hereunder,
         and
     ii. applicable resale restrictions;

 q. none of the Shares are listed on any stock exchange or automated dealer
    quotation system and no representation has been made to the Subscriber that
    any of the Shares will become listed on any stock exchange or automated
    dealer quotation system, except that currently certain market makers make
    market in the common shares of the Company on the National Association of
    Securities Dealers, Inc.'s OTC Bulletin Board;
 r. in addition to resale restrictions imposed under U.S. securities laws, there
    are additional restrictions on the Subscriber's ability to resell the Shares
    under Canadian provincial securities laws and Canadian National Instrument
    45-102;
 s. the Company will refuse to register any transfer of the Shares not made in
    accordance with the provisions of Regulation S, pursuant to an effective
    registration statement under the 1933 Act or pursuant to an available
    exemption from the registration requirements of the 1933 Act and in each
    case in accordance with applicable state securities laws;
 t. neither the SEC nor any other securities commission or similar regulatory
    authority has reviewed or passed on the merits of the Shares;
 u. no documents in connection with the sale of the Shares hereunder have been
    reviewed by the SEC or any state securities administrators;
 v. there is no government or other insurance covering any of the Shares;
 w. the issuance and sale of the Shares to the Subscriber will not be completed
    if it would be unlawful or if, in the discretion of the Company acting
    reasonably, it is not in the best interests of the Company; and
 x. this Subscription Agreement is not enforceable by the Subscriber unless it
    has been accepted by the Company.

Representations, Warranties and Covenants of the Subscriber
 1. The Subscriber hereby represents and warrants to and covenants with the
    Company (which representations, warranties and covenants shall survive the
    Closing) that:
     a. the Subscriber has the legal capacity and competence to enter into and
        execute this Subscription Agreement and to take all actions required
        pursuant hereto and, if the Subscriber is a corporation, it is duly
        incorporated and validly subsisting under the laws of its jurisdiction
        of incorporation and all necessary approvals by its directors,
        shareholders and others have been obtained to authorize execution and
        performance of this Subscription Agreement on behalf of the Subscriber;
    
        Page 5
    
        _______________________________________________________________________________________________________
    
     b. if the Subscriber is a corporation or other entity, the entering into of
        this Subscription Agreement and the transactions contemplated hereby do
        not and will not result in the violation of any of the terms and
        provisions of any law applicable to, or the constating documents of, the
        Subscriber or of any agreement, written or oral, to which the Subscriber
        may be a party or by which the Subscriber is or may be bound;
     c. the Subscriber has duly executed and delivered this Subscription
        Agreement and it constitutes a valid and binding agreement of the
        Subscriber enforceable against the Subscriber;
     d. the Subscriber is not a U.S. Person, as that term is defined in
        Regulation S;
     e. the Subscriber is not acquiring the Shares for the account or benefit
        of, directly or indirectly, any U.S. Person, as that term is defined in
        Regulation S;
     f. the Subscriber is an Accredited Investor (as defined in National
        Instrument 45-106) and the Subscriber agrees that the Company shall not
        consider the Subscriber's Subscription for acceptance unless the
        undersigned provides to the Company, along with an executed copy of this
        Agreement:
         i.  a fully completed and executed Questionnaire in the form attached
             as Exhibit A hereto; and
         ii. such other supporting documentation that the Company or its legal
             counsel may request to establish the Subscriber's qualification as
             an Accredited Investor;
    
     g. the Subscriber is resident in the jurisdiction set out under the heading
        "Name and Address of Subscriber" on the signature page of this
        Subscription Agreement;
     h. the sale of the Shares to the Subscriber as contemplated in this
        Subscription Agreement complies with or is exempt from the applicable
        securities legislation of the jurisdiction of residence of the
        Subscriber;
     i. the Subscriber is outside the United States when receiving and executing
        this Agreement and is acquiring the Shares as principal for the
        Subscriber's own account, for investment purposes only, and not with a
        view to, or for, resale, distribution or fractionalisation thereof, in
        whole or in part, and no other person has a direct or indirect
        beneficial interest in such Shares;
     j. the decision to execute this Agreement and acquire the Shares hereunder
        has not been based upon any oral or written representation as to fact or
        otherwise made by or on behalf of the Company;
     k. the Subscriber is acquiring the Shares as principal for its own account
        for investment purposes only and not for the account of any other person
        and not for distribution, assignment or resale to others, and no other
        person has a direct or indirect beneficial interest in such Shares, and
        it has not subdivided its interest in the Shares with any other person;
     l. the Subscriber is aware that an investment in the Company is speculative
        and involves certain risks, including the possible loss of the entire
        investment and it has carefully read and considered the matters set
        forth under the heading "Risk Factors" appearing in the Company's Form
        10-KSB and any other filings filed with the SEC;
    
        Page 6
    
        _______________________________________________________________________________________________________
    
     m. the Subscriber has made an independent examination and investigation of
        an investment in the Shares and the Company and has depended on the
        advice of its legal and financial advisors and agrees that the Company
        will not be responsible in any way whatsoever for the Subscriber's
        decision to invest in the Shares and the Company;
     n. the Subscriber (i) has adequate net worth and means of providing for its
        current financial needs and possible personal contingencies, (ii) has no
        need for liquidity in this investment, and (iii) is able to bear the
        economic risks of an investment in the Shares for an indefinite period
        of time;
     o. the Subscriber understands and agrees that the Company and others will
        rely upon the truth and accuracy of the acknowledgements,
        representations and agreements contained in this Subscription Agreement
        and agrees that if any of such acknowledgements, representations and
        agreements are no longer accurate or have been breached, the Subscriber
        shall promptly notify the Company;
     p. the Company is entitled to rely on the representations and warranties of
        the Subscriber contained in this Agreement and the Questionnaire and the
        Subscriber will indemnify and hold harmless the Company and, where
        applicable, its directors, officers, employees, agents, advisors and
        shareholders, from and against any and all loss, liability, claim,
        damage and expense whatsoever (including, but not limited to, any and
        all fees, costs and expenses whatsoever reasonably incurred in
        investigating, preparing or defending against any claim, lawsuit,
        administrative proceeding or investigation whether commenced or
        threatened) arising out of or based upon any representation or warranty
        of the Subscriber contained herein, the Questionnaire or in any document
        furnished by the Subscriber to the Company in connection herewith being
        untrue in any material respect or any breach or failure by the
        Subscriber to comply with any covenant or agreement made by the
        Subscriber to the Company in connection therewith;
     q. the Subscriber has the legal capacity and competence to enter into and
        execute this Subscription Agreement and to take all actions required
        pursuant hereto;
     r. the Subscriber has duly executed and delivered this Subscription
        Agreement and it constitutes a valid and binding agreement of the
        Subscriber enforceable against the Subscriber in accordance with its
        terms;
     s. it is not an underwriter of, or dealer in, the common shares of the
        Company, nor is the Subscriber participating, pursuant to a contractual
        agreement or otherwise, in the distribution of the Shares or any of
        them;
     t. the Subscriber understands and agrees that none of the Shares have been
        or will, except as set forth in this Agreement, be registered under the
        1933 Act, or under any state securities or "blue sky" laws of any state
        of the United States, and, unless so registered, may not be offered or
        sold in the United States or, directly or indirectly, to U.S. Persons,
        as that term is defined in Regulation S, except in accordance with the
        provisions of Regulation S, pursuant to an effective registration
        statement under the 1933 Act, or pursuant to an exemption from, or in a
        transaction not subject to, the registration requirements of the 1933
        Act and in each case only in accordance with applicable state securities
        laws;
    
        Page 7
    
        _______________________________________________________________________________________________________
    
     u. the Subscriber acknowledges that the Subscriber has not acquired the
        Shares as a result of, and will not itself engage in, any "directed
        selling efforts" (as defined in Regulation S) in the United States in
        respect of the Shares which would include any activities undertaken for
        the purpose of, or that could reasonably be expected to have the effect
        of, conditioning the market in the United States for the resale of the
        Shares; provided, however, that the Subscriber may sell or otherwise
        dispose of the Shares pursuant to registration of the Shares pursuant to
        the 1933 Act and any applicable state and provincial securities laws or
        under an exemption from such registration requirements and as otherwise
        provided herein;
     v. the Subscriber understands and agrees that offers and sales of any of
        the Shares prior to the expiration of a period of one year after the
        date of original issuance of the Shares (the one year period hereinafter
        referred to as the "Distribution Compliance Period") shall only be made
        in compliance with the safe harbor provisions set forth in Regulation S,
        pursuant to the registration provisions of the 1933 Act or an exemption
        therefrom, and that all offers and sales after the Distribution
        Compliance Period shall be made only in compliance with the registration
        provisions of the 1933 Act or an exemption therefrom and in each case
        only in accordance with applicable state and provincial securities laws;
     w. the Subscriber understands and agrees not to engage in any hedging
        transactions involving any of the Shares unless such transactions are in
        compliance with the provisions of the 1933 Act and in each case only in
        accordance with applicable state and provincial securities laws;
     x. the Subscriber understands and agrees that the Company will refuse to
        register any transfer of the Shares not made in accordance with the
        provisions of Regulation S, pursuant to an effective registration
        statement under the 1933 Act or pursuant to an available exemption from
        the registration requirements of the 1933 Act;
     y. the Subscriber is not aware of any advertisement of, or any general
        solicitation in respect of, any of the Shares; and
     z. no person has made to the Subscriber any written or oral
        representations:
         i.   that any person will resell or repurchase any of the Shares;
         ii.  that any person will refund the purchase price of any of the
              Shares;
         iii. as to the future price or value of any of the Shares; or
         iv.  that any of the Shares will be listed and posted for trading on
              any stock exchange or automated dealer quotation system or that
              application has been made to list and post any of the Shares on
              any stock exchange or automated dealer quotation system; except
              that the Company's Common Stock is currently approved for trading
              on the U.S. Over the Counter Bulletin Board.

 2. In this Subscription Agreement, the term "U.S. Person" shall have the
    meaning ascribed thereto in Regulation S.

Page 8

_______________________________________________________________________________________________________

Representations and Warranties will be Relied Upon by the Company The Subscriber
acknowledges that the representations and warranties contained herein are made
by it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares. Resale Restrictions
 1. 

The Subscriber acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee. The Subscriber acknowledges that the Shares
have not been registered under the 1933 Act of the securities laws of any state
of the United States. The Shares may not be offered or sold in the United States
unless registered in accordance with United States federal securities laws and
all applicable state securities laws or exemptions from such registration
requirements are available. The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Shares by the Subscriber
may be imposed by securities laws in addition to any restrictions referred to in
Section 8.1 above. Acknowledgement and Waiver The Subscriber has acknowledged
that the decision to purchase the Shares was solely made on the basis of
information available to the Subscriber on the EDGAR database maintained by the
SEC at www.sec.gov. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of the Shares. Legending of Subject Shares
 1. 

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a U.S. legend in substantially the following form (the "U.S. Legend"):

"THESE SHARES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF THE
SHARES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SHARES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH
THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S
UNDER THE 1933 ACT."

Page 9

_______________________________________________________________________________________________________

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement. Costs The Subscriber acknowledges and
agrees that all costs and expenses incurred by the Subscriber (including any
fees and disbursements of any special counsel retained by the Subscriber)
relating to the purchase of the Shares shall be borne by the Subscriber. Resale
Registration.
 1. On or prior to the date (the "Filing Date") that is 90 days after the
    Closing Date, the Company shall prepare and file with the SEC a "resale"
    Registration Statement (the "Registration Statement") providing for the
    resale of the Shares for an offering to be made on a continuous basis
    pursuant to Rule 415. The Registration Statement shall be on Form SB-2
    (except if the Company is not then eligible to register for resale the
    Shares on Form SB-2, in which case such registration shall be on another
    appropriate form in accordance with the Securities Act and the rules
    promulgated thereunder). The Company shall use its commercially reasonable
    efforts to cause the Registration Statement to be declared effective under
    the Securities Act as promptly as possible after the filing thereof and to
    keep such Registration Statement continuously effective under the Securities
    Act until such date as is the earlier of (i) the date when all Shares
    covered by such Registration Statement have been sold or (ii) the date on
    which the Shares may be sold pursuant to Rule 144 as determined by the
    counsel to the Company pursuant to a written opinion letter, addressed to
    the Company's transfer agent to such effect (the "Effectiveness Period").

Registration Procedures.
 1. 

In connection with the Company's registration obligations hereunder, the Company
shall:
 a. (i) Prepare and file with the SEC such amendments, including post-effective
    amendments, to the Registration Statement as may be necessary to keep the
    Registration Statement continuously effective as to the applicable Shares
    for the Effectiveness Period and prepare and file with the Commission such
    additional Registration Statements as necessary in order to register for
    resale under the 1933 Act all of the Shares; (ii) cause the related
    prospectus to be amended or supplemented by any required prospectus
    supplement, and as so supplemented or amended to be filed pursuant to Rule
    424 (or any similar provisions then in force) promulgated under the 1933
    Act; (iii) respond as promptly as possible to any comments received from the
    SEC with respect to the Registration Statement or any amendment thereto; and
    (iv) comply in all material respects with the provisions of the 1933 Act and
    the Securities Exchange Act of 1934 (the "Exchange Act") with respect to the
    disposition of all Shares covered by the Registration Statement during the
    applicable period in accordance with the intended methods of disposition by
    the Subscriber thereof set forth in the Registration Statement as so amended
    or in such prospectus as so supplemented.
 b. Notify the Subscriber as promptly as possible (i)(A) when any post-effective
    amendment to the Registration Statement is filed; and (B) with respect to
    the Registration Statement or any post-effective amendment, when the same
    has become effective; (ii) of any request by the SEC or any other Federal or
    state governmental authority for post-effective amendments or supplements to
    the Registration Statement or prospectus or for additional information;
    (iii) of the issuance by the SEC of any stop order suspending the
    effectiveness of the Registration Statement covering any or all of the
    Shares or the initiation of any proceedings for that purpose; (iv) if at any
    time any of the representations and warranties of the Company contained in
    any agreement contemplated hereby ceases to be true and correct in all
    material respects; (v) of the receipt by the Company of any notification
    with respect to the suspension of the qualification or exemption from
    qualification of any of the Shares for sale in any jurisdiction, or the
    initiation or threatening of any proceeding for

    Page 10

    _______________________________________________________________________________________________________

    such purpose; and (vi) of the occurrence of any event that makes any
    statement made in the Registration Statement or prospectus or any document
    incorporated or deemed to be incorporated therein by reference untrue in any
    material respect or that requires any revisions to the Registration
    Statement, prospectus or other documents so that, in the case of the
    Registration Statement or the prospectus, as the case may be, it will not
    contain any untrue statement of a material fact or omit to state any
    material fact required to be stated therein or necessary to make the
    statements therein, in the light of the circumstances under which they were
    made, not misleading.

 c. Use its commercially reasonable efforts to avoid the issuance of, or, if
    issued, obtain the withdrawal of, (i) any order suspending the effectiveness
    of the Registration Statement or (ii) any suspension of the qualification
    (or exemption from qualification) of any of the Shares for sale in any
    jurisdiction, at the earliest practicable moment.
 d. If requested by the Subscriber, (i) promptly incorporate in a prospectus
    supplement or post-effective amendment to the Registration Statement such
    information as the Company reasonably agrees should be included therein and
    (ii) make all required filings of such prospectus supplement or such
    post-effective amendment as soon as practicable after the Company has
    received notification of the matters to be incorporated in such prospectus
    supplement or post-effective amendment.
 e. Prior to any public offering of the Shares, use its reasonable best efforts
    to register or qualify or cooperate with the Subscriber in connection with
    the registration or qualification (or exemption from such registration or
    qualification) of such Shares for offer and sale under the securities or
    Blue Sky laws of such jurisdictions within the United States as the
    Subscriber reasonably requests in writing, to keep each such registration or
    qualification (or exemption therefrom) effective during the Effectiveness
    Period and to use commercially reasonable efforts to enable the disposition
    in such jurisdictions of the Shares covered by the Registration Statement;
    provided, however, that the Company shall not be required to qualify
    generally to do business in any jurisdiction where it is not then so
    qualified or to take any action that would subject it to general service of
    process in any such jurisdiction where it is not then so subject or subject
    the Company to any material tax in any such jurisdiction where it is not
    then so subject.
 f. Cooperate with the Subscriber to facilitate the timely preparation and
    delivery of certificates representing Shares to be sold pursuant to a
    Registration Statement and to enable such Shares to be in such denominations
    and registered in such names as the Subscriber may request in writing at
    least five (5) business days prior to any sale of Shares.
 g. Upon the occurrence of any event contemplated by Section 13.1(b)(vi), as
    promptly as possible, prepare a supplement or amendment, including a
    post-effective amendment, to the Registration Statement or a supplement to
    the related prospectus or any document incorporated or deemed to be
    incorporated therein by reference, and file any other required document so
    that, as thereafter delivered, neither the Registration Statement nor such
    prospectus will contain an untrue statement of a material fact or omit to
    state a material fact required to be stated therein or necessary to make the
    statements therein, in the light of the circumstances under which they were
    made, not misleading.
 h. Use its reasonable best efforts to cause all Shares relating to the
    Registration Statement to continue to be eligible for quotation or listing
    on the OTC Bulletin Board or any other securities exchange, quotation system
    or market, if any, on which similar securities issued by the Company are
    then listed or traded.
 i. Comply in all material respects with all applicable rules and regulations of
    the SEC;

    Page 11

    _______________________________________________________________________________________________________

 j. Require the Subscriber, where necessary, to furnish to the Company
    information regarding itself and the distribution of such Shares as is
    required by law to be disclosed in the Registration Statement, and the
    Company may exclude from such registration the Shares of the Subscriber if
    it fails to furnish such information within a reasonable time after
    receiving such request.
 k. If the Registration Statement refers to the Subscriber by name or otherwise
    as the holder of any securities of the Company, provide the Subscriber the
    right to require (if such reference to the Subscriber by name or otherwise
    is not required by the 1933 Act or any similar federal statute then in
    force) the deletion of the reference to it in any amendment or supplement to
    the Registration Statement filed or prepared subsequent to the time that
    such reference ceases to be required.
 l. If (i) there is material non-public information regarding the Company which
    the Company's Board of Directors (the "Board") reasonably determines not to
    be in the Company's best interest to disclose and which the Company is not
    otherwise required to disclose, or (ii) there is a significant business
    opportunity (including, but not limited to, the acquisition or disposition
    of assets (other than in the ordinary course of business) or any merger,
    consolidation, tender offer or other similar transaction) available to the
    Company which the Board reasonably determines not to be in the Company's
    best interest to disclose, or, as the Board reasonably determines, may (x)
    postpone or suspend filing of a registration statement for a period not to
    exceed 30 consecutive days or (y) postpone or suspend effectiveness of a
    registration statement for a period not to exceed 20 consecutive days,
    provided that the Company may not postpone or suspend effectiveness of a
    registration statement under this Section 13.1(l) for more than 45 days in
    the aggregate during any 360 day period, and provided, however, that no such
    postponement or suspension shall be permitted for consecutive 20 day periods
    arising out of the same set of facts, circumstances or transactions.

 1. The Subscriber agrees and covenants:
     a. that (i) it will not sell any Shares under the Registration Statement
        until the Registration Statement has been declared effective and the
        Company has filed a prospectus with the Securities and Exchange
        Commission pursuant to Rule 172 of the SEC promulgated under the 1933
        Act and has sent to the Subscriber notice of such filing and (ii) it and
        its officers, directors or Affiliates, if any, will comply with the
        prospectus delivery requirements of the 1933 Act as applicable to them
        in connection with sales of Shares pursuant to the Registration
        Statement.
     b. by its acquisition of such Shares that, upon receipt of a notice from
        the Company of the occurrence of any event of the kind described in
        Section 13.1(b)(ii), 13.1(b)(iii), 13.1(b)(iv), 13.1(b)(v), 13.1(b)(vi)
        or 13.1((l), the Subscriber will forthwith discontinue disposition of
        such Shares under the Registration Statement until the Subscriber's
        receipt of the copies of the supplemented prospectus and/or amended
        Registration Statement contemplated by Section 13.1(g), or until it is
        advised in writing by the Company that the use of the applicable
        prospectus may be resumed, and, in either case, has received copies of
        any additional or supplemental filings that are incorporated or deemed
        to be incorporated by reference in such prospectus or Registration
        Statement.

 2. The obligations of the Company under this Agreement shall terminate and be
    of no further effect upon the earliest to occur of the following:
     a. when all Shares shall have been sold pursuant to Rule 144 (or any
        successor provision) under the 1933 Act;
     b. when all Shares shall have been otherwise transferred and a new
        certificate(s) for such Shares not bearing a legend restricting further
        transfer shall have been delivered by The Company; and
    
        Page 12
    
        _______________________________________________________________________________________________________
    
     c. that day that is two (2) years following the original issue date of the
        Shares.

 3. If the holder of the Subscriber desires to sell some or all of the Shares
    pursuant to the effective Registration Statement and it has delivered to the
    Company, in a form set forth as Exhibit B hereto, a representation letter
    (the "Registered Sale Notice") in which the Subscriber shall covenant with
    the Company that it will resell the Shares pursuant to the plan of
    distribution described in the effective Registration Statement, the Company
    shall cause its transfer agent to remove the U.S. legend from the
    certificates evidencing the Shares within five (5) business days. If the
    Company so requests, the Registered Sale Notice shall contain such
    additional covenants from the holder as may be reasonably required in order
    to enable the Company to remove the Canadian or the U.S. legend from the
    certificates.

 1. Registration Expenses.
     1. All fees and expenses incident to the preparation and filing of the
        Registration Statement by the Company, except as and to the extent
        specified in this Section 14.3, shall be borne by the Company whether or
        not the Registration Statement is filed or becomes effective and whether
        or not any Shares are sold pursuant to the Registration Statement. The
        fees and expenses referred to in the foregoing sentence shall include,
        without limitation, (i) all registration and filing fees (including,
        without limitation, fees and expenses (A) with respect to filings
        required to be made with any securities exchange or market on which
        Shares are required hereunder to be listed, (B) with respect to filing
        fees required to be paid to the National Association of Securities
        Dealers, Inc. and the NASD Regulation, Inc. and (C) in compliance with
        state securities or Blue Sky laws, (ii) printing expenses (including,
        without limitation, expenses of printing certificates for Shares and of
        printing prospectuses if the printing of prospectuses is requested by
        the Subscriber), (iii) messenger, telephone and delivery expenses, (iv)
        fees and disbursements of counsel for the Company, (v) 1933 Act
        liability insurance, if the Company so desires such insurance, and (vi)
        fees and expenses of all other persons retained by the Company in
        connection with the consummation of the transactions contemplated by
        this Agreement, including, without limitation, the Company's independent
        public accountants (including the expenses of any comfort letters or
        costs associated with the delivery by independent public accountants of
        a comfort letter or comfort letters). In addition, the Company shall be
        responsible for all of its internal expenses incurred in connection with
        the consummation of the transactions contemplated by this Agreement
        (including, without limitation, all salaries and expenses of its
        officers and employees performing legal or accounting duties), the
        expense of any annual audit, the fees and expenses incurred in
        connection with the listing of the Shares on any securities exchange as
        required hereunder.

 2. Indemnification.
     1. Indemnification by the Company. The Company shall, notwithstanding any
        termination of this Agreement, indemnify and hold harmless the
        Subscriber, the officers, directors, agents, brokers (including brokers
        who offer and sell Shares as principal as a result of a pledge or any
        failure to perform under a margin call of Common Stock), investment
        advisors and employees of the Subscriber, each person who controls the
        Subscriber (within the meaning of Section 15 of the 1933 Act or Section
        20 of the Exchange Act) and the officers, directors, agents and
        employees of each such controlling person, to the fullest extent
        permitted by applicable law, from and against any and all losses,
        claims, damages, liabilities, costs (including, without limitation,
        costs of preparation and attorneys' fees) and expenses (collectively,
        "Losses"), as incurred, arising out of or relating to any untrue or
        alleged untrue statement of a material fact contained in the
        Registration Statement, any prospectus or any form of prospectus or in
        any amendment or supplement thereto or in any preliminary prospectus, or
        arising out of or relating to any omission or alleged omission of a
        material fact required to be stated therein or necessary to make the
        statements therein (in the case of any prospectus or form of prospectus
        or supplement thereto, in the light of the circumstances under which
        they were made) not misleading, except to the extent, but only to the
        extent, that (i) such untrue statements or omissions are based solely
        upon information regarding the Subscriber furnished to the Company by or
        on behalf of the Subscriber expressly for use therein, and (ii) that the
        foregoing indemnity agreement is subject to the condition that, insofar
        as it relates to any untrue statement, allegedly untrue statement,
        omission or alleged omission made in any preliminary prospectus but
        eliminated or remedied in the final prospectus (filed pursuant to
    
        Page 13
    
        _______________________________________________________________________________________________________
    
        Rule 172 or Rule 424 of the 1933 Act), such indemnity agreement shall
        not inure to the benefit of the Subscriber or any underwriter, broker or
        other person acting on behalf of holders of the Shares, from whom the
        person asserting any loss, claim, damage, liability or expense purchased
        the Shares which are the subject thereof, if a copy of such final
        prospectus had been made available to such person and the Subscriber or
        such underwriter, broker or other person acting on behalf of the
        Subscriber and such final prospectus was not delivered to such person
        with or prior to the written confirmation of the sale of such Shares to
        such person. The Company shall notify the Subscriber promptly of the
        claim, threat or assertion of any proceeding of which the Company is
        aware in connection with the transactions contemplated by this
        Agreement.
    
        Indemnification by Subscriber
        . The Subscriber shall, severally and not jointly, indemnify and hold
        harmless the Company, its directors, officers, agents and employees,
        each person who controls the Company (within the meaning of Section 15
        of the 1933 Act and Section 20 of the Exchange Act), and the directors,
        officers, agents and employees of such controlling persons, to the
        fullest extent permitted by applicable law, from and against all Losses
        (as determined by a court of competent jurisdiction in a final judgment
        not subject to appeal or review), as incurred, arising out of or based
        upon any untrue statement of a material fact contained in the
        Registration Statement, any prospectus, or any form of prospectus, or
        arising out of or based upon any omission of a material fact required to
        be stated therein or necessary to make the statements therein (in the
        case of any prospectus or form of prospectus or supplement thereto, in
        the light of the circumstances under which they were made) not
        misleading, to the extent, but only to the extent, that such untrue
        statement or omission is contained in any information so furnished by
        the Subscriber to the Company specifically for inclusion in the
        Registration Statement or such prospectus.
        Contribution
        . If a claim for indemnification under Section 15.1 or 15.2 is
        unavailable to an indemnified party because of a failure or refusal of a
        governmental authority to enforce such indemnification in accordance
        with its terms (by reason of public policy or otherwise), then each
        indemnifying party, in lieu of indemnifying such indemnified party,
        shall contribute to the amount paid or payable by such indemnified party
        as a result of such Losses, in such proportion as is appropriate to
        reflect the relative benefits received by the indemnifying party on the
        one hand and the indemnified party on the other from the offering of the
        Shares. If, but only if, the allocation provided by the foregoing
        sentence is not permitted by applicable law, the allocation of
        contribution shall be made in such proportion as is appropriate to
        reflect not only the relative benefits referred to in the foregoing
        sentence but also the relative fault, as applicable, of the indemnifying
        party and indemnified party in connection with the actions, statements
        or omissions that resulted in such Losses as well as any other relevant
        equitable considerations. The relative fault of such indemnifying party
        and indemnified party shall be determined by reference to, among other
        things, whether any action in question, including any untrue or alleged
        untrue statement of a material fact or omission or alleged omission of a
        material fact, has been taken or made by, or relates to information
        supplied by, such indemnifying party or indemnified party, and the
        
        parties' relative intent, knowledge, access to information and
        opportunity to correct or prevent such action, statement or omission.
        The amount paid or payable by a party as a result of any Losses shall be
        deemed to include any reasonable attorneys' or other reasonable fees or
        expenses incurred by such party in connection with (i) any proceeding to
        the extent such party would have been indemnified for such fees or
        expenses if the indemnification provided for in this Section was
        available to such party in accordance with its terms or (ii) enforcing
        any rights under this Section 15.

    　

    The parties hereto agree that it would not be just and equitable if
    contribution pursuant to this Section 15.3 were determined by pro rata
    allocation or by any other method of allocation that does not take into
    account the equitable considerations referred to in the immediately
    preceding paragraph. No person guilty of fraudulent misrepresentation
    (within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
    contribution from any person who was not guilty of such fraudulent
    misrepresentation.

    The indemnity and contribution agreements contained in this Section are in
    addition to any liability that the indemnifying parties may have to the
    indemnified parties.

    Page 14

    _______________________________________________________________________________________________________

    Governing Law
 3. This Subscription Agreement is governed by the laws of the State of Nevada
    and the federal laws of the United States applicable therein.

Survival This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto. Assignment This Subscription Agreement is not transferable or
assignable. Severability The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
Entire Agreement Except as expressly provided in this Subscription Agreement and
in the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else. Notices All
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the address on
the signature page of this Subscription Agreement and notices to the Company
shall be directed to it at Black Hawk Exploration 8391 Beverly Blvd. #305, Los
Angeles, California 90048 Attention: President. Counterparts and Electronic
Means This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth. Delivery Instructions The Subscriber hereby directs
the Company to deliver the Certificate evidencing the Shares to:




(name)






(address)



Page 15

_______________________________________________________________________________________________________

The Subscriber hereby directs the Company to cause the Shares to be registered
on the books of the Company as follows:




(name)






(address)



The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.

IN WITNESS WHEREOF

the Subscriber has duly executed this Subscription Agreement as of the date of
acceptance by the Company.



　



Print Name of Subscriber

By:



(Signature and, if applicable, Office)





Print Address of Subscriber:







Page 16

_______________________________________________________________________________________________________



A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Black Hawk Exploration.

DATED at

_____________________________________

, the

________

day of __________, 2007.

BLACK HAWK EXPLORATION




Per:
Authorized Signatory



Page 17

_______________________________________________________________________________________________________

EXHIBIT A

Accredited Investor Questionnaire

NATIONAL INSTRUMENT 45-106

The purpose of this Questionnaire is to assure Black Hawk Exploration (the
"Issuer") that the undersigned (the "Subscriber") will meet certain requirements
for the registration and prospectus exemptions provided for under National
Instrument 45-106 ("NI 45-106"), as adopted by the members of the Canadian
Securities Administrators, in respect of a proposed private placement of
securities by the Issuer (the "Transaction"). The Issuer will rely on the
information contained in this Questionnaire for the purposes of such
determination.

The undersigned Subscriber covenants, represents and warrants to the Issuer
that:

1. The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

2. the Subscriber satisfies one or more of the categories of "accredited
investor" (as that term is defined in NI 45-106) indicated below (please check
the appropriate box):

[ ] (a) a Canadian financial institution as defined in National Instrument
14-101, or an authorized foreign bank listed in Schedule III of the Bank Act
(Canada);

[ ] (b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

[ ] (c) a subsidiary of any person referred to in any of the foregoing
categories, if the person owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of that
subsidiary;

[ ] (d) an individual registered or formerly registered under securities
legislation in a jurisdiction of Canada, as a representative of a person or
company registered under securities legislation in a jurisdiction of Canada, as
an adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

[ ] (e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

[ ] (f) the government of Canada or a province, or any crown corporation or
agency of the government of Canada or a province;

[ ] (g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

[ ] (h) a national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency thereof;

[ ] (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;

Page 18

_______________________________________________________________________________________________________

[ ] (j) an individual who either alone or with a spouse beneficially owns,
directly or indirectly, financial assets (as defined in NI 45-106) having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds CDN$1,000,000;

[ ] (k) an individual whose net income before taxes exceeded CDN$200,000 in each
of the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

[ ] (l) an individual who, either alone or with a spouse, has net assets of at
least CDN $5,000,000;

[ ] (m) a person, other than a person or investment fund, that had net assets of
at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

[ ] (n) an investment fund that distributes it securities only to persons that
are accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

[ ] (o) an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

[ ] (p) a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

[ ] (q) a person acting on behalf of a fully managed account managed by that
person, if that person (i) is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a
security that is not a security of an investment fund;

[ ] (r) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

[ ] (s) an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;

[ ] (t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

[ ] (u) an investment funds that is advised by a person registered as an advisor
or a person that is exempt from registration as an advisor; or

[ ] (v) a person that is recognized or designated by the securities regulatory
authority as an accredited investor or, in Alberta or B.C., an exempt purchaser,

Page 19

_______________________________________________________________________________________________________

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber's
eligibility to acquire the Shares under relevant Legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the

________ day of __________________ , 2007.



If a Corporation, Partnership or Other Entity: If an Individual:


Print or Type Name of Entity Signature


Signature of Authorized Signatory Print or Type Name


Type of Entity

Page 20

_______________________________________________________________________________________________________

EXHIBIT B

Form of Registered Sale Notice

Black Hawk Exploration

Dear Sirs/Mesdames:

I propose to sell

_________________

common shares (the "Shares") in the capital of Black Hawk Exploration (the
"Company"), through (the "Broker"), which Shares were registered for resale on a
Registration Statement on Form SB-2 (No. __________) (the "Registration
Statement"). In order to induce Clark Wilson LLP to render its opinion to the
Company, and also to enable the Company's transfer agent to remove the
restrictive legends, the undersigned hereby represents and warrants to Black
Hawk Exploration that the undersigned has complied with the prospectus delivery
requirements of the Securities Act of 1933, as amended, and the Plan of
Distribution set forth in the Registration Statement.

The following certificate(s) for Shares of the Company's common stock have been
delivered with this Letter of Instruction, accompanied by the appropriate stock
power with a signature guarantee medallion stamp:

Certificate No.

Name of Registered Owner

No. of Shares

　 　 　 　 　 　

Please deliver certificate(s) representing shares of common stock of the
Company, without the restrictive legend, to the following person(s) in the
specified amounts:

Name and address of
New Registered Owner


No. of Shares


Date of Purchaser

　 　 　 　 　 　

Thank you for your assistance in this matter.

　

Dated:

　

Signature:

　

Print Name:

　

Address:

　



　



　

Phone: ( )

Page 21

